Citation Nr: 1704129	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for dermatophytosis, bilateral feet with tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1957 and from February 1962 to February 1965.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's dermatophytosis with tinea pedis has not affected more than 40 percent of the entire body or 40 percent of his exposed area and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for dermatophytosis, bilateral feet with tinea pedis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.20, 4.118, Diagnostic Codes 7813, 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice was sent to the Veteran in August 2010.

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  In addition, the Veteran was afforded VA skin examinations in September 2010 and March 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.



Merits of the Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran has been in receipt of a 30 percent disability rating for his dermatophytosis since October 1974.  Pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, dermatophytosis and tinea pedis may be rated under the following Diagnostic Codes depending upon which symptoms of the disability predominate: DC 7800 applies if there is disfigurement of the head, face or, neck; DC 7801, 7802, 7803, 7804, or 7805 apply for scarring; and DC 7806 applies if the veteran's condition is akin to dermatitis or eczema.  Here, the Veteran's service connected dermatophytosis, bilateral feet with tinea pedis, is presently rated as 30 percent disabling under DC 7806 as it is akin to dermatitis.  See 38 C.F.R. § 4.20 (2016).  

Under DC 7806, a 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).  In comparison, a 60 percent rating-the highest available under this particular Diagnostic Code-requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  Id.

Although all available diagnostic codes have been considered, DC 7800-7805 do not apply because the Veteran's condition does not affect his head, face, or neck and the evidence does not show that the Veteran has related scarring. 
As explained below, after reviewing the record, the Board finds that the preponderance of the evidence is against granting a disability rating greater than 30 percent for the Veteran's dermatophytosis, bilateral feet with tinea pedis.

The Veteran was afforded two VA examinations regarding his condition in September 2010 and March 2016.  During the September 2010 VA examination, the Veteran stated that the skin condition on his feet had been present since service and its itching, burning, and effect on his toenails had increased over time.  The examiner diagnosed the Veteran with dermatophytosis, bilateral feet, with tinea pedis and recorded that it affected 0 percent of the Veteran's exposed area and 5 percent of the Veteran's entire body.  The examiner stated that there was no evidence of scarring and that the Veteran's treatment for his condition included the following: daily topical application of terbinafine ointment for several years; twice daily application of the topical drug naftin for several years; and twice daily polysporin foot soaks for several years.  Lastly, the examiner opined that the Veteran's condition would have a moderate impact on his usual occupation and daily activities.

Similarly, during the March 2016 VA examination, the examiner stated that the Veteran had dermatophytosis of all nails of both feet.  The examiner recorded that the Veteran had dry and scaling skin and had been treated with the topical medications of ammonium lactate 12 percent lotion and terbinafine cream during the past 12 months.  The examiner stated that the Veteran's condition covered 5 to 20 percent of the Veteran's total body area and 0 percent of the Veteran's exposed area.  The examiner did not comment as to whether the Veteran's dermatophytosis would affect the Veteran's employment; rather, the examiner commented upon the employment effects of the Veteran's non-service-connected frostbite residuals. 

The Veteran's VA treatment records contain evidence similar to that recorded during the two VA examinations.  Specifically, from April 2012 to December 2015, the Veteran received treatment for his feet approximately every three to four months.  In an April 2012 VA treatment record, the clinician states that the Veteran presented with thick, deformed, elongated, and incurved yellow great toenails.  All of the Veteran's nails were brittle and the bottoms of his feet were dry and scaly.  After treating the Veteran's feet and nails, the clinician applied bacitracin to the Veteran's nails and moisturizing eucerin cream to the Veteran's feet.

Likewise, a November 2012 VA treatment record states that the Veteran presented with thick, deformed, elongated, and incurved yellow great toenails, brittle nails, dry and scaly skin on the bottoms of his feet, and fungus between the fourth and fifth digits of the right foot.  After treating the Veteran's feet, the clinician again applied bacitracin to the Veteran's nails and moisturizing eucerin cream to the Veteran's feet.

Comparatively, an August 2014 VA treatment record states that again the Veteran presented with thick, deformed, elongated, and incurved yellow great toenails and brittle nails.  Although the bottoms of the Veteran's feet were dry and scaly, the Veteran had shown improvement.  During this visit, the Veteran asked for a refill of the topical ointments nystatin and triamcinolone-a corticosteroid-which the Veteran stated were prescribed by another doctor.  In response to the Veteran's inquiry, the clinician suggested Lamisil as, in his medical opinion, prescribing a steroid preparation in tandem with antifungal treatment would make the Veteran's antifungal presentation worse.

After considering the record in its entirety, the Board finds that a rating in excess of 30 percent is not warranted.  The evidence does not show that the Veteran's dermatophytosis, bilateral feet with tinea pedis affects more than 40 percent of either his entire body or exposed areas.  

Regarding use of corticosteroids or other immunosuppressive drugs, the Board is aware that in Johnson v. McDonald, the Court of Appeals for Veterans Claims (Court) clarified that the word "corticosteroid" within DC 7806 is not limited to parenteral corticosteroids but also encompasses topical corticosteroids.  27 Vet. App. 497, 502 (2016).  Therefore, in analyzing the Veteran's claim, the Board must consider the Veteran's inquiry about a prescription refill of topical triamcinolone in August 2014.

In this case, the record is bare of any evidence confirming that the Veteran was actually prescribed topical triamcinolone.  Further, even assuming that the Veteran was prescribed topical triamcinolone at some occasion during the pendency of the appeal, the August 2014 VA treatment record is a single, isolated occurrence regarding corticosteroid use.  Accordingly, the preponderance of the evidence does not support a finding of constant or near-constant systemic therapy involving the use of as corticosteroids or other immunosuppressive drugs during the past 12-month period over the course of the appeal.  38 C.F.R. § 4.118, DC 7806 (2016).  

In light of the above, a rating in excess of 30 percent for the Veteran's dermatophytosis, bilateral feet with tinea pedis, is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).

Although the Board finds that a rating in excess of 30 percent is not warranted by the appropriate rating criteria, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on 38 C.F.R. § 3.321(b)(1), for determining whether a claimant is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria adequately contemplate the manifestations of the Veteran's dermatophytosis, bilateral feet with tinea pedis, as the March 2016 VA examiner stated that the Veteran's condition impacted up to 20 percent of the Veteran's affected area.  The rating criteria are therefore adequate to evaluate the Veteran's condition, and referral for consideration of an extraschedular rating is not warranted.

ORDER

An evaluation in excess of 30 percent for dermatophytosis, bilateral feet with tinea pedis, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


